Citation Nr: 9928760	
Decision Date: 10/04/99    Archive Date: 10/15/99

DOCKET NO.  94-17 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for service-connected 
residual scarring of left eye from metallic fragments, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1993 rating decision by the 
Boston, Massachusetts, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  This case was previously before 
the Board and was remanded in October 1997 for additional 
development. 

The Board notes that communications from the veteran's 
representative in 1998 and 1999 address the issue of 
entitlement to service connection for lung disability due to 
asbestosis exposure.  The Board denied this issue in October 
1997.  It is not clear whether the veteran's representative 
is requesting that the claim for lung disability be reopened.  
This matter is referred to the RO for clarification and any 
necessary action to inform the veteran and his representative 
of the criteria for reopening a claim which is the subject of 
a final decision.  


REMAND

While noting that the present appeal has been ongoing since 
1993 and that the veteran's representative has requested that 
the appeal be advanced on the Board's docket (which motion 
was denied in August 1999), after reviewing the claims files 
the Board is compelled to again remand the case for reasons 
hereinafter set forth. 

The Board's October 1997 remand directed that a comprehensive 
VA eye examination be accomplished to ascertain the nature 
and impairment due to the veteran's service-connected left 
eye disability as opposed to any nonservice-connected left 
eye disorder(s).  Such a determination involves a matter of 
medical complexity and should be addressed by an appropriate 
eye specialist after review of the veteran's medical records 
and after an adequate examination.  According to a July 1998 
supplemental statement of the case, the veteran failed to 
report for two scheduled eye examinations scheduled at the 
Boston VA Medical Center.  However, the veteran has responded 
that he was unable to report for those examinations due to 
illness, and (although not entirely clear from his 
statements) the veteran seems to have indicated that he duly 
notified the VA Medical Center that he could not report.  At 
any rate, in a May 1998 letter, the veteran's representative 
reported that the veteran was requesting "if at all 
possible, that his VA examination be rescheduled at the 
Worcester Outpatient Clinic."  The representative further 
stated that the veteran had assured him that that was not 
possible, he would try to make the examination at the Boston 
VA Outpatient Clinic.  

In September 1998, subsequent to the most recent supplemental 
statement of the case in July 1998, a two page outpatient 
report dated July 21, 1998, was received at the RO.  This 
report appears to document an eye examination by a Dr. 
Michael Perrone, but the location of the facility is not 
identified.  With regard to this July 21, 1998, outpatient 
report, the Board first notes that it does not appear to 
constitute an adequate examination in that it does not comply 
with the October 1997 remand directions regarding review of 
the claims file and opinions differentiating eye 
symptomatology as to cause.  Moreover, as it was not 
addressed in a supplemental statement of the case and there 
is no waiver of RO initial consideration, the Board may not 
proceed with a review at this time.  See 38 C.F.R. § 20.1304 
(1998). 

Further, the record includes a September 15, 1998, statement 
from the veteran's representative requesting a hearing at the 
RO as well as a September 18, 1998, letter from the veteran 
which references the July 1998 supplemental statement of the 
case and requests an RO hearing.  The record does not show 
that such a hearing was conducted or that the veteran 
withdrew his hearing request.  Clarification in this regard 
is also necessary to afford the veteran due process of law. 

At this time the Board acknowledges the veteran's various 
health problems and understands his difficulty in arranging 
to report for a VA eye examination.  However, it should be 
stressed that that nature of the eye disability issue on 
appeal is medically complex and that an adequate examination 
and appropriate medical opinions are necessary in order to 
allow for a proper and informed review by the Board.  The 
Board therefore emphasizes the importance of reporting for 
such examination to the veteran and his representative.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  Any VA medical records (not already 
in the claims file) documenting any 
ongoing treatment for eye problems should 
be associated with the claims file. 

2.  Unless the veteran's hearing request 
is withdrawn, the veteran should be 
scheduled for a personal hearing at the 
RO.  

3.  The veteran should be scheduled for a 
comprehensive VA examination of the left 
eye by an ophthalmologist to ascertain 
the nature and extent of the service-
connected residuals of left eye injury.  
If an appropriate specialist and 
necessary medical equipment is available 
at any VA outpatient facility in 
Worcester, then consideration should be 
given to scheduling the examination at 
such facility in light of the veteran's 
physical disorders.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination, and all 
indicated special studies and tests 
deemed medically necessary to evaluate 
the veteran's disability should be 
accomplished.  To the extent possible, 
the examiner should clearly describe the 
symptoms and medical findings which are, 
at least as likely as not, attributable 
to the residuals of left eye injury or 
injuries suffered during service, as 
distinct from any symptoms or findings 
attributable to any other disorder that 
is found to be present.  The report of 
examination must include the complete 
rationale for all opinions expressed, 
must note the examiner reviewed the 
claims file, and should be typed (if 
possible).

4.  After completion of the above the RO 
should review the examination report and 
the opinions to determine if they are 
sufficient to properly adjudicate the 
veteran's claim, and, if necessary, to 
rate any disability related to service.  
If not, the report should be returned as 
inadequate for rating purposes.  

5.  After completion of the above, and 
completion of any additional development 
deemed necessary by the RO, the RO should 
review the record and adjudicate the 
veteran's increased rating claim.  Unless 
the full benefit sought is granted, the 
RO should furnish the veteran and his 
representative with an appropriate 
supplemental statement of the case and 
afford them an appropriate time to 
respond.  The case should then be 
returned to the Board for appellate 
review.

The purpose of this remand is to assist the veteran and to 
clarify matters of medical complexity.  The Board intimates 
no opinions as to the eventual determinations to be made.

The Board also informs the veteran and his representative of 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


